DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
The current application is a continuation of U.S. Patent Application No. 15/945,730, filed April 4 2018, claims the benefit of U.S. Provisional Patent Application No. 62/481,437. Accordingly, this application constitute a continuation. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, A vehicle telematics device, comprising: a processor; a memory coupled to the processor and storing a vehicle telematics application; a security chip coupled to the processor and the memory, wherein the security chip has stored therein a private cryptographic key and an authentication certificate for the vehicle telematics device signed by a certificate authority and including a public cryptographic key corresponding to the private cryptographic key, wherein the security chip is configured to support a Transport Layer Security (TLS) stack; and a connector configured to (i) mate with a vehicle diagnostic connector of a vehicle, (ii) and receive sensor data related to a characteristic of the vehicle over a vehicle data bus of the vehicle, and (iii) receive primary power for the vehicle telematics device from a vehicle power system of the vehicle, wherein the security chip is further configured to encrypt the sensor data using the private cryptographic key, establish a Transmission Control Protocol (TCP)/Transport Layer Security (TLS) security session with a customer server using the authentication certificate, and transmit the encrypted sensor data to the customer server using the TCP/TLS security session; and wherein the memory is sufficient to handle operations of the Transport Layer Security (TLS) stack, the memory including at least 30 kilobytes of random access memory (RAM) and 100 kilobytes of flash memory.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED WALIULLAH/           Primary Examiner, Art Unit 2498